Citation Nr: 0431991	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for ruptured eardrums.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


REMAND

The veteran served on active duty from April 1952 to April 
1955.  The veteran claims that he suffered ruptured eardrums 
in service while flying in an un-pressurized airplane.  He 
contends that he could not hear for several days after his 
eardrums ruptured and that he could not obtain medical 
attention because he was in the field for five weeks.  He 
indicated that his eardrums healed on their own and that his 
hearing has since been defective.  

The veteran's service medical records (SMRs) are negative for 
any evidence of ruptured eardrums or hearing loss.  The 
veteran's separation examination dated in April 1955 
indicates that the veteran was administered a whispered voice 
test and spoken voice test and that he obtained 15/15 on 
both, which suggests that the veteran did not suffer from 
hearing loss at the time of his discharge from service.

There is no objective medical evidence to show that the 
veteran ruptured his eardrums in service or that he 
experience any hearing loss between 1955 and when he 
submitted his claim in October 2002.  The veteran submitted a 
statement from his spouse in February 2003.  She said that 
she had known the veteran since 1950.  She said that she 
observed the veteran as having impaired hearing from the time 
he left active duty in April 1955.  She noted that he had 
been evaluated for a hearing loss on several occasions and 
had purchased hearing aids in the past.

The veteran submitted a statement in February 2003 wherein he 
said that he had had hearing tests performed in 1974 and 
1981.  He had contacted the places where the tests were 
conducted, but he had not obtained the records.  He later 
submitted a copy of an audiogram from Idaho State University 
Speech and Hearing Center, dated in June 2003.  The evidence 
consisted solely of the results of an audiogram displayed in 
chart form with no interpretation of the results.  Further, 
the audiogram said nothing about the onset of the hearing 
loss.  Finally, there were no records to reflect whether this 
was a one-time visit, part of an ongoing evaluation of the 
veteran's hearing loss or provided solely in support of his 
disability claim.  The veteran should provide complete copies 
of his records from the early hearing tests as well as from 
the source of his June 2003 audiogram, if possible.

The veteran obtained two medical opinions from Thomas S. 
Call, D.O.  Dr. Call opined in a letter dated in June 2003 
that the veteran's hearing loss was at least as likely as not 
caused by trauma that occurred when the veteran's eardrums 
ruptured while on a military flight in an un-pressurized 
airplane.  Dr. Call provided another opinion in December 2003 
in which he opined that the veteran's examination revealed 
that both of his tympanic membranes (eardrums) exhibited 
scarring.  He repeated his assessment that hearing loss was 
caused by trauma when the veteran's eardrums ruptured in 
service.  He did not provide any basis for his opinions.  
Moreover, Dr. Call has not provided any copies of treatment 
records for the veteran.

Also associated with the claims file are audiological records 
dated in July 2003.  The records indicated that the veteran 
had clean and clear ear canals and tympanic membranes.  The 
records do show a severe hearing loss in the right ear at 
2,000 Hertz and above.  The records also show a mild to serve 
hearing loss at 1,500 Hertz and above.  No opinion as to the 
etiology of the hearing loss was given.

The veteran was not afforded a VA audiological examination 
for purposes of evaluating his disability claim.  The Board 
finds that, in light of the evidence described above, an 
examination is required in order to obtain medical opinion 
evidence prepared by an audiology expert who has reviewed the 
entire claims file.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
and its implementing regulations, require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits as well as specific 
notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

In this case, the RO wrote to the veteran in January 2003 to 
advise him of VA's duty to assist.  However, the letter is 
inadequate.  The veteran was not provided with notice as to 
what evidence/information was required to substantiate his 
claim.  He was not informed as to the evidence he needed to 
provide to establish service connection for hearing loss and 
ruptured eardrums.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  Among 
other things, the veteran should be told 
to submit any pertinent evidence in his 
possession.

2.  The veteran should be asked to 
provide the necessary authorization and 
the treatment records from Dr. Call 
should be obtained and associated with 
the claims file.  Any other pertinent 
records identified by the veteran should 
also be requested, to include the results 
of the hearing tests in 1974 and 1981.

3.  The veteran should be afforded a VA 
examination.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  Audiological 
testing should be conducted.  The 
examiner is requested to provide an 
opinion as to whether there is any 
evidence to show that the veteran's 
tympanic membranes were ruptured at any 
time, such as scarring.  If so, the 
examiner should provide an opinion on the 
medical probabilities that the veteran's 
tympanic membranes were ruptured in 
service.  The examiner should also 
provide an opinion as to the medical 
probabilities that hearing loss is 
traceable to the veteran's period of 
military service.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner's opinion 
differs from Dr. Call's opinion, reasons 
for the difference should be set forth.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

